Case 20-12522-JTD   Doc 613-3   Filed 11/23/20   Page 1 of 45




                                      Exhibit C
Case 20-12522-JTD     Doc 613-3       Filed 11/23/20      Page 2 of 45




              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




       Mallinckrodt Pharmaceuticals:

       Discussion Materials




       October 2020


                                                                         fl Mallinckrodt
                                                                            Pharmaceuticals
                              Case 20-12522-JTD       Doc 613-3       Filed 11/23/20       Page 3 of 45




                                               SUBJECT TO FRE 408, STATE LAW EQUIVALENTS



1> Table of Contents


       Section
          1      Situation Update

          2      Specialty Brands Business

          3      Specialty Generics Business

          4      Additional Company Detail

          5      Restructuring Term Sheet Update

          6      Overview of Intercompany Considerations
Case 20-12522-JTD    Doc 613-3       Filed 11/23/20      Page 4 of 45




             SUBJECT TO RIE 408, STATE LAW EQUIVALENTS




        1. Situation Update




                                                                           Malli. nckrodt
                                                                        le Pharmaceuticals
                           Case 20-12522-JTD      Doc 613-3        Filed 11/23/20       Page 5 of 45




>   Situation Overview
                                           SUBJECT TO FRE 408, STATE L4 W EQUIVALENTS




    Since 2019, Mallinckrodt plc (the "Company") and its advisors have pursued a global
    resolution through a comprehensive settlement with Opioid Plaintiffs, a surgical filing of
    Specialty Generics ("SGx" or "Generics") subsidiaries and certain other refinancing
    transactions to extend the Company's capital structure (collectively, "Balboa")

    > While negotiating Balboa, the Company proactively executed multiple exchange offers that sought to
      deleverage the business and address near-term maturities

      o December 2019 exchange of $706 million of unsecured notes into $323 million of 2L notes due 2025

      o April 2020 par exchange of $495 million of unsecured notes due 2020 into 1L notes due 2025

    > In February 2020, the Company announced an agreement in principle pertaining to a global opioid
      resolution with a broad-based group of governmental opioid plaintiffs ("Opioid Plaintiffs")

      o The settlement contemplated $1.6 billion in structured payments, warrants for 19.99% of the
        Company's equity, and would be effectuated through a chapter 11 filing of the SGx subsidiaries

      o The settlement was also subject to numerous conditions and contingencies, including the satisfactory
        exchange of 2022 notes and resolution of certain other potential DOJ claims


                                                               3
                             Case 20-12522-JTD      Doc 613-3      Filed 11/23/20       Page 6 of 45




                                            SUBJECT TO FRE 408, STATE LAW EQUIVALENTS



   Situation Overview              (cont'd)
  However, recent litigation, operational and capital structure headwinds have created challenges
  for Balboa, which could be overcome through broad consensus from all constituencies

     Key Challenges Facing the Company

                                   • Acthar ruling of $650mm, subject to potential settlement with CMS I DOJ in the
                                     amount of $260 million in structured payments

• Litigation Environment           • Deal with Opioid Plaintiffs needs to be reaffirmed

                                   • Company must also contend with other litigation liabilities, including shareholder
                                     litigation


O
                                   • Decline in revenues and profits due to multiple factors including COVID-19
     Operating Performance
                                   • Resulting increase in expected leverage and decrease in projected cash flows

                                   • Current liquidity sources limited to cash, given full draw of revolving commitments

0
                                     under secured credit facility
     Capital Structure
                                   • Need to refinance upcoming maturities across multiple lending tiers despite elevated
                                     leverage


     These operational, legal and balance sheet related challenges have increased the potential need for
     a restructuring through a chapter 11 of Mallinckrodt plc, guarantors under its funded debt and certain
     other subsidiaries ("WholeCo")
                              Case 20-12522-JTD      Doc 613-3       Filed 11/23/20       Page 7 of 45




>   0 Litigation Environment
                                              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




     The Company continues to face significant litigation risks, and the ability to reach a settlement
     with CMS / DOJ as well as the Opioid Plaintiffs remains critical for a pathway forward

    I.    The recent decision by the U.S. Court of Appeals for D.C. to deny a temporary injunction against CMS
          will lead to $650 million of retroactive cash payments expected to be due in September or October 2020

          o Recently, the Company has reached a settlement in principle with CMS / DOJ which would provide
            $260 million in structured cash payments over 7 years to satisfy potential CMS / DOJ claims

    II.   Opioid settlement requiring $1.6 billion in structured payments needs to be reaffirmed

          o The Company continues to negotiate on potential modifications of a settlement with the Opioid
            Plaintiffs that would be acceptable to its creditor constituencies

          o Potential settlement with private Opioid Plaintiffs not yet reached and discussions remain ongoing

    III. The Company also faces other lawsuits related to Acthar, payments to charitable foundations,
         shareholder litigation and various other matters
                                            Case 20-12522-JTD                         Doc 613-3               Filed 11/23/20                  Page 8 of 45




                                                                           SUBJECT TO FRE 408, STATE LAW EQUIVALENTS



> Ø Operating Performance
     Increased competition and potential opioid settlement payments create a drain on near-term
     projected cash flows while significant debt maturities remain on the horizon

     > Higher leverage and increasing payouts from settlements will impact lenders' willingness to
       support refinancings



       Cash Flow Forecast vs. Near-Term Maturities                                                                           ($MM)

                                                                                                                             $1,521




                                                                                                             $548

                                                             $218


                      2020                                     2021                                                   2022
                                             Unlevered Free Cash Ro0)w                  • Maturities(2)



              (/)   Projections are preliminary estimates Unlevered free cash flow before cash taxes and after opioid settlement payments, opioid-related litigation expenses and restructuring execution costs.
              (2)   illustratively represents current debt balances by maturity, excluding the impact of term loan amortization.

                                                                                                         6
                       Case 20-12522-JTD    Doc 613-3       Filed 11/23/20       Page 9 of 45




                                     SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


> Mallinckrodt Pharmaceuticals:
  Managing complexity. Improving lives.




                                   Company Overview:
  Branded pharmaceutical growth company with a separately-operated Specialty Generics
     segment capable of delivering solid cash flows focused on meeting the needs of
    underserved patients with severe and critical conditions in two primary segments —
       autoimmune and critical care — adding value through drug development and
                                   commercialization.




                                                        7
                                       Case 20-12522-JTD                         Doc 613-3   Filed 11/23/20          Page 10 of 45




                                                                      SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


Mallinckrodt operates two scaled, profitable business
segments
                                                     Specialty Brands                                                Specialty Generics
                                                           Other
                                                            1%

                                                                                                                               Hydrocodone
                                                                                                                                   (API)
                                                                                                                                   10%
                                            Therakos                                                                                  Oxycodo n
                                               10%                                                                                       (API)
                                                                    Acthar Get                                                            10%
                                                                       43%
 Product Mix(1)
                                                                                                                    Other
                                                                                                                  Controlled
                                                                                                                                  Acetaminophen
                                                                                                                  Substances
                                                                                                                                       (API)
                                                                                                                     48%
                                                                                                                                        26%
                                                         I NOm ax
                                                            24%




2019 Net Sales(1)                                      —$2.4 billion                                                     —$0.7 billion


Strategic Focus       Innovative branded drug development and commercialization               Producing high-quality generic medicines in complex markets


                       Pure play branded pharmaceutical growth company focused
                                                                                               Separately-operated segment driving near-term performance
                        on meeting the needs of underserved patients with severe
                                                                                                and cash flows from manufacturing controlled substances
Strategic Vision            and critical conditions in two primary segments —
                                                                                                  and APIs(2) while establishing a diversified portfolio of
                        autoimmune and critical care — adding value through drug
                                                                                                complex ANDAs(3) capable of delevering long-term value"
                                  development and commercialization.

           (1) 2019 net sales excluding BkoVectra.
           (2) Active Pharmaceutical Ingredients.
           (3) Abbreviated New Drug Application.
Case 20-12522-JTD   Doc 613-3        Filed 11/23/20       Page 11 of 45




              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




         2. Specialty Brands Business




                                                                          Mallinckrodt
                                                                          Pharmaceuticals
                                          Case 20-12522-JTD    Doc 613-3        Filed 11/23/20        Page 12 of 45




                                                        SUBJECT TO FRE 408, STATE L4W EQUIVALENTS


          Mallinckrodt's commercial portfolio is comprised of diversified
          brands with strong clinical evidence and commercial performance 11

                                                                                      2019 Net Sales' of Key In -Line Products ($B)
    Scaled branded pharmaceuticals platform with
    $2.4B net sales                                                                                       amitiza
                                                                                                          lubiprostone
                                                                                                              $0.2                   Other
    Diversified portfolio with Acthar <50010 of net sales,                                Therakos                                   <$0.1
                                                                                          PHOTOPHERESIS

    significant critical care sales and growing international                                  $0.2
    revenue
                                                                                                                                     H.P  Acthar                     GEL
                                                                                                                                     (reposilury urticctrupin Huth* EIO
                                                                                                                                                                      U/mL

    Consistent revenue generation and growth driven                                OFIRMEV                                                   $1.0
                                                                                          J.,
    by long-term demand, new clinical and HEOR1 data                                 $0.4
    generation, geographic and label expansion

                                                                                           INOmax
    Strong cash flow generation to support life cycle                                          $0.6
    management and growth initiatives
                                                                                                      2019 Net Sales: $2.4 billion

(1) Health Economic Outcomes Research.
(2) 2019 net sales excluding BloVectra.



                                                                           10
                                                              Case 20-12522-JTD    Doc 613-3          Filed 11/23/20      Page 13 of 45




                                                                             SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




                                                                                                                                                                     ii
              We have built a highly profitable Specialty Brands business by
              optimizing and driving commercial outperformance

                                    Net Sales:
                                                              Net Sales:
                                  Fiscal Yr. Prior                         Absolute
       Product                                                  2019                      CAGR                                     Long -Term Strategy
                                  to Acquisition                            Growth
                                                               ($MM)
                                      ($MM)
                                                                                                        • Advance payor engagement and contracting
H P Acth                 r• GEL        $761
                                                                $953         25%            4%          • Completed critical life cycle studies
(mrsitiy corttaraw rrOnnr)            (2013)
                                                                                                        • Develop new product presentation — pre-filled injector
                                                                                                        •   Leverage unique service offering and commercial model
   INOmax.*                            $396
                                                                $571         44%            8%
                                                                                                        •
                                                                                                        •
                                                                                                            Develop next generation device (EVOLVE)
                                                                                                            Expand indicated uses and geographic presence
   (nitric oxide).:                   (2014)
                                                                                                        •   Manage hospital relationships — flexible, multi-year contracts

                                       $111                                                             • Optimize cash flow generation through LOE1
   OF1RMEV                                                      $384        246%           23%          • Leverage existing hospital sales force to drive new product launches
                                      (2013)
                                                                                                          (e.g., Terlivaz)
                                                                                                        • Complete conversion to advanced CELLEX devices
   Therakos*                           $174
                                      (2014)
                                                                $247         42%            7%          • Expand label in chronic and acute GVHD2
    PHOTOPHERESIS
                                                                                                        • Enlarge footprint and extend geographic focus
'1Critical Care

                    (1) Loss of exclusivity.
                    (2) Graft versus Host Disease.
                    (3) Health Economic Outcomes Reseaccti.


                                                                                                 ii
                                                   Case 20-12522-JTD        Doc 613-3        Filed 11/23/20      Page 14 of 45




                                                                                                                                                         roo
                                                                     SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

    We continue to innovate within the commercial portfolio to optimize
101 revenue generation for each franchise and extend life cycle
 New INOmax EVOLVE delivery device designed to improve
                                                                                             Acthar Gel self-injector designed for improved patient
 operational efficiency and advance nitric oxide delivery in the
                                                                                             convenience and flexibility
 hospital setting
 Current product                EVOLVE       INOmax EVOLVE designed to:                                                     Acthar Gel self-injector designed to
                                             • Reduce human error potential                                                 enhance customer-focused delivery:
                                               through automation                                                           •    Easier use for patients with
                                                  Provide improved technological                                                 dexterity or vision challenges
                                                  and safety features                                                       •    Single patient-specific dose; no
                                                  Reduce time between diagnosis                                                  need to draw the product from the
                                                  and treatment through quick,                                                   current multi-dose vial
                                                  automated set-up                                                          Expected to offer subcutaneous
                                             •    Increase number of patients and                                           injection system for all currently
                                                  settings for treatment                                                    approved indications except Infantile
                                                                                                                            Spasms
                                                  Increase mobility and
                                                  transportability ease                                                     Provides potential benefit over future
                                                                                                                            competitive ACTH agents, if approved
               EVOLVE:                   Current product:
            -11b per cylinder            --45Ib per cylinder


  INOmax EVOLVE creates potential to expand nitric oxide platform for                         Acthar Gel self-injector expected to further clinical use and patient
                      other therapeutic uses                                                                      experience with the product


                                                                                        12
                                                    Case 20-12522-JTD                    Doc 613-3              Filed 11/23/20      Page 15 of 45




                                                                               SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


lAdditionally, we have built a robust late-stage pipeline aligned with ,
    therapeutic areas of focus and existing commercial infrastructure el

        Product                           PreClinical          Phase      Phase 2          Phase 3        Registration    Indication Under Study              Diseases/Therapeutic Areas
       UVADEX0 (methoxsalen) sterile solution (Therakos)                                                                  Chronic GVHD1 (Japan)               Immune mediated
  A    TERL1VAZ (terlipressin) vasopiessin analog                                                                         HRS2 Type-I                         Hepato-Renal
  A    STRATAGRAFT® regenerative tskin tissue                                                                             Severe Burns, DPT3                  Critical Care
  A    MNK-6105 (OCR-0021(orn1thine .hen 'acetate) intravenous                                                            Hepatic Encephalopathy              Hepato-Renal
  •    STRATAGRAFT regenerative skin tissue                                                                               Severe Burns, Fr                    Critical Care
  A    MNK-6106 (OCR-002) (ornithine phenylacetate) oral                                                                  Hepatic Encephalopa thy             Hepato-Renal
  •    EXPRESSGRAFT"" anti-infective cathelicidin)                                                                        DFU5                                Critical Care
  •    EXPRESSGRAFT •ro-an•ioienic (VEGF6                                                                                 TBD - Chronic Non -healing Wounds   Critical Care
  A    EXPRESSGRAFT anti-tumor 1L-127                                                                                     TED - Skin Cancer Recurrence        Critical Care
  •    MP-3964 TLR98anta•onist                                                                                            TED                                 Critical Care
  •    SLN500 RNAi8 *                                                                                                     Complement-mediated Diseases        Rare Disease



        Device               Concept            Planning        Development          Qualification         Registration   Details                             Diseases/Therapeutic Areas
      INOMAX® (EVOLVE-PA) (Nitric Oxide) gas                                                                              Next Generation Device              Critical Care
                     —
      ACTHAR® GEL (repository coiticotropin injection)                                                                    Alternative Delivery Device         Immune mediated

      A New Product         (1)   Graft versus Host Disease.           (6) Vascular Endothelial Growth Factor.
                            (2)   Hepatorenal Syndrome.                (7) Interleukin.
                            (3)   Deep Partial Thickness.              (8) Toll-like Receptor.
                            (4)   Full Thickness.                      (9) RNA Interference
                            (5)   Diabetic Foot Ulcers.                 • Collaboration with Silence Therapeutics.

                                                                                                           13
                                        Case 20-12522-JTD         Doc 613-3        Filed 11/23/20      Page 16 of 45




                                                           SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


   We remain focused on underserved patients with immune -
   mediated diseases and in the critical care setting, and advancing
   scientific platforms to drive future growth                                                                                  Ii
Primary criteria                                                               Underserved Patients


                                                    Autoimmune / Immune Mediated Diseases
Secondary criteria                                                                                                     Critical care
                                                               (non-exhaustive)



Potential areas
                                Neurology                Nephrology                Hepatology          Rheumatology



                                             Scientific Technology Platforms
                    Acquire, license and develop platform technologies microbiome, N01, ECP2, RNA13
                                        (e.g., Silence Therapeutics, Translmmune)

               (1) Nitric Oxide.
               (2) Extracorporeal Photopheresis.
               (3) Ribonucleic Acid interference.

                                                                              14
                                             Case 20-12522-JTD             Doc 613-3         Filed 11/23/20      Page 17 of 45




                                                                     SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

We have assembled leading talent and capabilities to support our
strategic vision
      Key Capabilities                                                                                 Description
                                                       • Experienced and productive critical care and specialty salesforces with substantial reach and depth
                                                       • Comprehensive patient and account team enabling Total Care offering, patient identification, physician
 Commercial
                                                         targeting and therapy demand generation
(US and Intl)
                                                       • Right-sized OUS commercial organization with infrastructure and talent to drive growth across Canada,
                                                         western Europe and Japan
                                                       • Manufacturing expertise for both complex biologics (Acthar, StrataGraft) and device plus consumables
Manufacturing                                            products
    and                                                • Fully owned or managed supply chains (INOmax, Therakos, StrataGraft)
Supply Chain                                           • End to end operations and quality capabilities including product labeling and release

                                                       • Significant R&D organization with >400 employees and -$300M of annual spend ranging across
  R&D and                                                research to life cycle management functions
   Device                                              • Key capabilities include clinical, regulatory, medical and HEOR expertise
Manufacturing                                          • Extensive device manufacturing capabilities

                                                       • First call and BD&L partner of choice for hospital-focused partners given substantial existing
                                                         infrastructure
 Business                                              • Partnerships leveraging immune-mediated and critical care leadership
Development
                                                       • Innovative scientific platform collaborations including N01, ECP2 and RNAi3
                                                       • Favorable tax structure allows for enhanced value capture in transactions
                (1)   Nitric Oxide
                (2)   Extracorporeal Pnotopheresis.                                     15
                (3)   Ribonucleic Acid Interference.
                         Case 20-12522-JTD              Doc 613-3                 Filed 11/23/20         Page 18 of 45




                                             SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

 Our Specialty Brands business is multinational with over
 1,800 employees
     Commercial                                                          r
   -710 employees                                                                                                                         "‘N4.4../4




                                                        ...;•?';'17°S•
Science & Technology
   -440 employees                                       - -
                                                                                        -•        6..-. ••            ;
     Operations                                               --r
   -380 employees                                  4,PALN..
                                                                                                      • 4.- •
                                                                                                                    ()-

                                              •      0.
                                               •   9,                                         -     . .
      Finance
                                                                                                      ‘fr
                                                                                                                                                       ,r • 0

   -120 employees                                                                                                          r

                                                                                                                                      -




Information Technology
     -90 employees

  Legal / Compliance
    -35 employees                                                                                 5-t1
                                      Administrative                                                                        Manufacturing
                                      Offices                                                                               Facilities
MR! Communications
   -50 empktyeas            •   Bedminster, NJ                   •   Mississauga, ON Canada                     •   Madison, WI
                            •   Hazelwood, MO                    •   Montreal, Canada                           •   Port Allen, LA
                            •   Washington, DC                   •   Bonn, Germany                              •   Sanda, Japan
       Strategy             •   Staines-Upon-Thames, UK          •   Luxembourg                                 •   Dublin, Ireland
    -20 employees           •   Tokyo, Japan


                                                                             16
                   Case 20-12522-JTD    Doc 613-3        Filed 11/23/20      Page 19 of 45




                                 SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


Properly capitalized, Maffinckrodt has the opportunity to build a
highly differentiated branded biopharma business                                                            ti


        Pure play                         Advanced -to-                                Scaled commercial
       biopharma                       intermediate stage                               platform to drive
     innovator, with                   pipeline supported                              growth and launch
    highly profitable                    by internal R&D                                 future branded
    product portfolio                     organization                                        drugs




      World class
       Science &                       Established BD&L                                  Strong cash flow
    Technology, and                    team with proven                                    generation to
      Operations                          track record                                   support growth
     organizations




                                                    17
Case 20-12522-JTD    Doc 613-3       Filed 11/23/20       Page 20 of 45




              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




        3. Specialty Generics Business




                                                                          fl   Mallinckrodt
                                                                               Pharmaceuticals
                                 Case 20-12522-JTD                         Doc 613-3            Filed 11/23/20           Page 21 of 45




                                                                SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

Differentiated U.S. Based Specialty Generics Business with
Strong Leadership Position in Controlled Substances
                                                       2 Core                                                                       Leading                    ,
      -1,600 OM                                       Platforms                                                                     R&D Org.
                Employees                            1 Complex Generics
                                                     I Active Pharmaceutical                   Worldwide and only remaining U.S.   1 World-leading formulation and
                                                       Ingredients                                 Acetaminophen(1) supplier         analytical R&D capabilities
                                                                                                                                   1 Vertically integrated




      ~56%                                            ~38%                                      ~$171                                  #18
                Share in addiction                  2018 U.S. DEA{2} total controlled                                                 2018 U.S. generics company
                                                           substance quota                               2019 Adjusted                     by Extended Units
                treatment clinics                                                                           EBITDA
                                                                                                             ($MM)


                                                                                                                  4 Key Product ; °
                                                                                                    dill            Segments
                                                                                                                 V Addiction Treatment
                                        Manufacturing                         2019 Total Net Sales ($MM)         I ADHD(3)
                                           Sites                                                                   APAP(4)
                                                                                                                 1 Opioids

       (1)   The active ingredient used in Tyleno039.
       (2)   Drug Enforcement Administration.
       (3)   Attention deficit hyperactivity disorder.
       (4)   N-acetyl-para-aminophenol, the primary active ingredient In acetaminophen.   19
                        Case 20-12522-JTD              Doc 613-3         Filed 11/23/20       Page 22 of 45




                                                SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

Vertically Integrated, High Quality, U.S.-based
Manufacturing Infrastructure

                    Compressible acetaminophen facility                                      obart, NY
                                                                                            Complex generics facility




        Webster Groves, M
        Headquarters
        • Commercial ready, R&D facility with
          pilot plant and R&D suites




        St. Louis, MO
        Multi-purpose API facility with                                                     Acetaminophen API facility
        manufacturing and Lifecycle Science for
        complex small molecules


                                                              0 Owned
                                                              0 Leased     .,


                                                                    20
                          Case 20-12522-JTD               Doc 613-3       Filed 11/23/20      Page 23 of 45




                                                  SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

Niche U.S.-based Specialty Generics Business with
Leadership Position in Controlled Substances
     KEY HIGHLIGHTS                                                        2019 Net Sales by Product ($MM)

      Generics Finish Dose
      ✓ Deep product portfolio in controlled substances                                               Hydrocodone
      v -30 product families (-20 in controlled substances)                                               (API)
                                                                                                           $76
      ✓ 150+ SKUs (-140 in controlled substances)
                                                                                                               Oxycodone
      ✓ 10 dosage forms                                                                                           (API)
      ✓ Strength in oral solid dosage as well as alternate dosage                                                  $75
        forms, including
             - Extended release                                                          Other
                                                                                       Controlled
             - Patch                                                                   Substances
                                                                                                         Acetaminophen
                                                                                                              (API)
                                                                                          $353
                                                                                                              $190
      API
      / -30 product families (-20 in controlled substances)
      ,7 -120 SKUs (-55 in controlled substances)
      ✓ Scaled platform supplying significant volumes for internal
         and external use
                                                                              Oxycodone and Hydrocodone make up 21% of 2019 Net Sales
      Vertical Integration
      ✓ Differentiated quality and consistency of supply
      ✓ Increased visibility, enabling a portfolio approach across
                                                                                  2019 Generics Net Sales: $739MM
        finished dose and API opportunities
      ✓ Highly efficient cost structure
      •4 Synergies between API and formulation development



                                                                     21
                                  Case 20-12522-JTD              Doc 613-3         Filed 11/23/20   Page 24 of 45




                                                      SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


Leader in Niche Complex Generics Markets
       SMALLER PLAYER IN TOTAL US GENERICS...                                ...BUT LEADER IN THE MARKETS IN WHICH WE PLAY

       % OF TOTAL EXTENDED UNITS IN THE US
       9%




                                                                                   #1 in Addiction Treatment
                                    2% 2% 2% 2%
                                                2% 2% 2% 2% 2% 2%


       I I 14% 14% 14%            111      111111111
                                  3%
                                  S ceo xw .1 < 0
                    aa.   z
                              80z e 0 1-
                              4            •    0
                                                  o
                                              .±- 0 DR
                                                    R
                                                                  6u,              #3 in ADHD
                                        CI-
                          <         <   <             CIP
                                                            FRESENI
                                                               ASCEN




                                                                        KEY HIGHLIGHTS
     ✓ Broad, deep controlled substance portfolio
     •7 Successful track record in:
       - Product innovation (Concerta)
       - Fast response to changing market conditions (hydrocodone combination product reclass)
     ✓ Established share of DEA quotas
       - Well positioned for tightening quota environment
     ✓ -90% of products are backward integrated into API - assures consistent, reliable supply of high quality product


                                                                              22
Case 20-12522-JTD   Doc 613-3       Filed 11/23/20       Page 25 of 45




              SUBJECT TO RE 408, STATE LAW EQUIVALENTS




         4. Additional Company Detail




                                                                         el:: Mallinckrodt
                                                                             Pharmaceuticals
                                                Case 20-12522-JTD                        Doc 613-3        Filed 11/23/20      Page 26 of 45




                                                                                  SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

111   Overview and Key Assumptions of Preliminary Consolidated
      Business Plan
      Overview and Key Assumptions

                                > Brands net sales decline in 2021 from Acthar pricing pressure, INOmax competition and Ofirmev loss of exclusivity
                                           •   INOmax sales moderately stabilized from EVOLVE device launch in 2021
                                           •   Sales plateau from 2022 to 2024 driven by Acthar stabilization and new product launches (terlipressin in 04 2020 & StrataGraft in 01
                                               2021) to offset impact of competition on existing portfolio (Ofirmev & INOmax)

      Overview                  • Negative EBITDA trends in 2021 largely driven by pressure on Generics gross profits due to competitive pressure from new entrants impacting
                                  both price and volume
                                           •   Partially offset by Brands cost-savings initiatives to cut SG&A expenses as well as R&D spend declines due to completion of cycle
                                               management projects for Acthar and INOmax
                                • Unlevered free cash flow declines due to restructuring costs and opioid-related litigation expenses occurring in 2020 and 2021, in addition to
                                  significant cash outflows from a reduction in trade credit in 2020

                                    Unlevered free cash flow excludes potential settlement of CMS claims(1), debt service and cash taxes
                                           •   Current year cash taxes is approximately $50 million with projected cash taxes estimated to be 10% to 15% on a consolidated basis,
                                               consistent with current levels
                                    Unlevered free cash flow includes the following:
                                           •   $1.6 billion of opioid settlement payments assumed to be begin with $300 million upfront in 2021, $200 million in 2022 and 2023 and
      Key Assumptions                          $150 million per annum thereafter (as announced in Feb 2020)
                                           •   Certain restructuring execution costs in 2020 and 2021
                                           •   Growth capex required in 2020 and 2021 for terlipressin and StrataGraft launches
                                           •   Product-related contingent payments include various milestone obligations related to pipeline products
                                           •   Severance costs related to execution of current and future headcount reductions

                                    The forecast shown on the next page is the Company's forecast as of June 2020 and does not reflect potential updates including a settlement
      Other                         with CMS / DOJ, modifications to the settlement with Opioid Plaintiffs, the impact of the terlipressin Complete Response Letter as announced on
                                    9/14/20, -$100 million of additional tax refunds related to the CARES Act legislation, and certain other updates

                 Source: MINK Preliminary Consolidated Business Plan as of June 2020.
                 (1) Related to retroactive MVP pricing.                                             24
                                        Case 20-12522-JTD                              Doc 613-3              Filed 11/23/20    Page 27 of 45




                                                                            SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


Summary Preliminary Consolidated Business Plan
The Company's preliminary business plan forecast through 2024 is outlined below
Preliminary Consolidated Business Plan                                                                                                    ($MM)
Metric                                                                                      2020E            2021E     2022E    2023E     2024E

Net Sales
Specialty Brands Net Sales                                                               $1,964         $1,760        $1,848   $1,867    $1,859
Specialty Generics Net Sales                                                                   735            735       743      785       878
  Consolidated Net Sales                                                                  $2,699        $2,495        $2,591   $2,652    $2,737
  % Growth Y/Y                                                                              (13.6%)          (7.6%)     3.9%      2.4%     3.2%
EBITDA
Specialty Brands EBITDA                                                                      $725            $695      $746     $719      $707
Specialty Generics EBITDA                                                                      194            139       134      154       181
  Consolidated EBITDA                                                                        $920            $834      $880      $873     $888
  EBITDA Margin                                                                              34.1%           33.4%     34.0%    32.9%     32.5%
Unlevered Free Cash Flow
Consolidated Adjusted Unlevered Free Cash Flow(i)                                            $554            $596      $748     $785      $763
Consolidated Unlevered Free Cash Flow(2)                                                       393            213       548      585       613
Memo: Additional Cash Flow Items
Change in Net Working Capital & Other                                                      ($211)            ($86)     ($45)    ($26)     ($63)
Capital Expenditures                                                                          73               72        62       62        62
         Source: MNK Preliminary Consolidated Business Plan as of June 2020
         Nate: Projections are preliminary estimates
         (1) Unleveled free cash flow before cash taxes, opiold settlement payments, opiold-related
               litigation expenses and restructuring execution costs
         (2) Unievered free cash flow before cash taxes and after oploid settlement payments, oploid-
               related litigation expenses and restructuring execution costs.                           25
                                     Case 20-12522-JTD             Doc 613-3          Filed 11/23/20      Page 28 of 45




1110
                                                           SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


 Overview of MNK Pipeline by Segment
  The following provides an overview and update of the Company's pipeline products

 Brands Pipeline: StrataGraft                                                           Brands Pipeline: Terlipressin Update
   StrataGraft regenerative skin tissue is an investigational treatment                   FDA has issued a Complete Response Letter (CRL) regarding the
   being developed to reduce autograft in patients with severe thermal                    company's New Drug Application (NDA) seeking approval for the
   bums                                                                                   investigational agent terlipressin to treat adults with hepatorenal
                                                                                          syndrome type 1 (HRS-1)
   •       StrataGraft is also in Phase 3 clinical status and, if approved, is
           expected to launch in Q1 2021 with estimated exclusivity through             • Company remains committed, as evidenced by more than a decade
           2032                                                                           of development, to working with the FDA toward approval of
                                                                                          terlipressin and helping address this difficult and life-threatening
   •       StrataGraft assumes current critical care field teams will handle              syndrome
           sales efforts, leveraging in -hospital knowledge and access                  • The Company is also evaluating cost mitigation in order to remain
   •       StrataGraft has estimated global peak sales opportunity of                     cash flow neutral as to its projections in 2020 and 2021
           greater than $150 million                                                    • Regarding another development update, Company is evaluating
                                                                                          further development of and outlines of possible submission for VTS-
                                                                                          270 based on communications with the FDA


       Generics segment forecasts 17 new products launching between 2021 and 2024
       •    Two to five new products launched per year from 2020 to 2024
       New products expected to generate net sales of —$250 million by 2024
       •    Revenues are risk-adjusted based on technical probability of success and exclude international sales
       Approximately 60% of pipeline revenue is concentrated in top five pipeline products
       Diversity of the portfolio mix is driven by increasing (i) non-controlled API based / complex formulations projects and (ii) injections and
       other non-solid oral dosage forms

                                                                                 26
                                                            Case 20-12522-JTD                               Doc 613-3                  Filed 11/23/20             Page 29 of 45




                                                                                                SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


II0Illustrative Emergence Sources and Uses

           The following illustrative emergence sources and uses are based on an approximate 12-month bankruptcy filing
           commencing in August 2020 to implement the Company's proposed restructuring plan
           Note that the Company expects an incremental —$100 million of additional tax refunds related to CARES Act
           legislation that would be realized in 2022


            ($ in millions)
           Sources                                                                                                                     Uses
           Cash from Balance Sheet(1)(2)                                                                   $1,150                      °plaid Settlement - Upfront Cash Payment(3)       $450
                                                                                                                                       Cfv1S/DOJ Settlement - Upfront Cash Payment(4)       15
                                                                                                                                       Adnnin and Priority Claims                          160
                                                                                                                                       Trade/GUC Claims                                    150
                                                                                                                                       Cash to Balance Sheet                               375
           Total Sources                                                                                   $1,150                      Total Uses                                       $1,150




      Note: Analysis is preliminary end excludes certain other potential ac,sts including adequate protection fees, consent fens and other items
      (1) Preliminary estimated cash at August 31. 2021. subject lo further re-view.
      (2) Includes the CARES Act misted lax refunds as disclosed in Form 10-0 dated August 4, 2020.
      (3) Upfront cash payment for opiold settlement as part of $1 6 billion of structured cash payments over seven years, per term sheet on following pages.
      (4) Upfront cash payment for Acthar plaintiffs (CMS. 130J and government entities) as part of $2110 million of structured cash payments over seven years.




                                                                                                                                 27
     Case 20-12522-JTD    Doc 613-3       Filed 11/23/20       Page 30 of 45




ru
                   SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




             5. Restructuring Term Sheet Update




                                                                               fl Mallinckrodt
                                                                                  Pharmaceuticals
                                                     Case 20-12522-JTD                              Doc 613-3         Filed 11/23/20      Page 31 of 45




                                                                                              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


Illustrative Restructuring Summary Term Sheet
                                                                                                        Latest Framework(1)

 Credit Agreement
                                          •     Reinstated at existing rates and maturities
 Claims

 IL Notes                                 •     Reinstated at existing rates and maturities

 2L Notes                                 •     Reinstated at existing rates and maturities


                                          •     100% of reorganized equity, prior to dilution from MIP and °plaid Plaintiff Warrants
 Unsecured Notes
                                          •     $375MM of takeback 10.0% New 2L Notes due 7 years after emergence

 PLC Notes!
                                          •     No recovery
 Debentures

 General Unsecured
                                          ■     Up to $150MM cash payment
 Claims! Trade Claims

  Acthar Plaintiffs:
  CMS, DOJ,                               •     $260MM of structured cash payments over 7 years
  Government

  Existing Equity                         •     No recovery

 Management
                                          •     10% of fully diluted equity reserved as part of management incentive plan ("MIP")
 Compensation


 Company Status Upon                      •     On or as soon as reasonably practicable after emergence, the reorganized equity shall be listed for trading on
 Emergence                                      The NASDAQ Capital Market, the NASDAQ Global Market, or the New York Stock Exchange



Note: Terrns are illustrative, subject to materiel change and for discussion purposes only.
(1) Subject to review by Company, ad hoc group of noteholders and Oplold Plaintiffs.

                                                                                                                 29
                                                          Case 20-12522-JTD                                Doc 613-3                   Filed 11/23/20           Page 32 of 45




                                                                                               SUBJECT TO FRE 408, STATE LAW EQUIVALENTS



00*   Illustrative Restructuring Summary Term Sheet (cont.)

                                                                                                                 Latest Framework(1)

                                               •     $1.6BN of structured cash payments over 7 years, adjusted as follows:
                                                     •     $450MM at emergence
                                                     •     $200MM on each of the 1st and                2nd   anniversaries of emergence
                                                           $150MM on each of the 3ni through                  7th   anniversaries of emergence
                                                           For 12-months post-emergence, ability to partially or entirely prepay deferred payments excl. $450MM
                                                           (partial payment to be funded only with the net proceeds of an equity raise and to be applied in inverse
                                                           order beginning with payment due on the 7th anniversary)
                                                            o     Prepayment price equal to the present value of the amounts to be prepaid, at the date of
       Opiold Plaintiffs                                          prepayment, discounted at the discount rate that would be required for (x) the present value of the
                                                                  deferred payments at the prepayment date plus $450MM to equal (y) the present value of the
                                                                  payments under the original schedule as of Feb 2020, discounted at 12%, plus $300MM
                                                            o     If option were exercised at emergence, the total payment would equate to $1,130MM ($450MM +
                                                                  $660MM); if exercised at end of year 1, total payments would equate to $1,229MM ($450MM +
                                                                  $779MM)

                                               •     Warrants for 19.99% of equity, prior to dilution from MIP ("Opioid Plaintiff Warrants")
                                                     •     Struck at equity value of $1,551MM(2)
                                                     •     7-year life; however, life is reduced to 5 years if the full prepayment option described above is exercised




      Note: Terms are illustrative, subject to material change and for discussion purposes only.
      (1) Subject to review by Company, ad hoc group of noteholders end Opk)id Plaintiffs.
      (2) Calculated as (I) $3.15 multiplied by 84.1MM shares, plus (II) $1,861MM of unsecured principal equitized or retired, less (III) $375MM of 2L Notes.



                                                                                                                                 30
Case 20-12522-JTD   Doc 613-3       Filed 11/23/20        Page 33 of 45




              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS




         6. Overview of Intercompany Considerations




                                                                             Mallinckrodt
                                                                          19 Pharmaceuticals
                            Case 20-12522-JTD        Doc 613-3          Filed 11/23/20       Page 34 of 45




                                              SUBJECT TO FRE 408, STATE L4 W EQUNA L EN TS

Introduction

  Mallinckrodt plc and its subsidiaries operate a complex global business within an optimized multinational legal entity structure
  (the "Legal Entity Structure")
 The Legal Entity Structure was developed to conduct business, control risks, and manage tax liabilities arising from the
 manufacturing and distribution of pharmaceuticals through the Company's Specialty Brands and Specialty Generics business
 segments
• Intercompany transactions are governed by distribution agreements (primarily for cross-border activities), service agreements,
  Cash Management Agreements ("CMA"), and loan documents
 Transfer pricing used for product transfers, services, loan interest, and intellectual property royalties is governed by tax law
 arms-length standards and complies with debt document requirements for arms-length transactions
    — Any transfer pricing used is monitored and documented regularly
 The Company records each intercompany transaction and its accounting records reflect the amounts due between the various
 global legal entities
• Intercompany transactions are settled either by book entry and / or through a transfer of cash through the Company's cash
  pools
  Indebtedness owed by loan parties to non-loan parties is subordinated to the extent required by the credit documents
• In connection with the restructuring term sheet, the Company discussed with advisors to the steering committee of the ad hoc
  group of unsecured noteholders historic and ongoing intercompany relationships and activity. To the extent based on public
  information, the Company also discussed such relationships and activity with the members of the steering committee. Any
  issues considered are now subsumed within the restructuring term sheet
                                                                   32
                                                                                         Case 20-12522-JTD                                                    Doc 613-3                         Filed 11/23/20                                   Page 35 of 45




                                                                                                                                            SUBJECT TO FRE 408, STATE LAW EQUIVALENTS

                   Mallinckrodt Organizational Structure                                                                                                                                                              kraiencLaa pdo
                                                                                                                                                                                                                         0.4.41)



                                                                                                                                                                                                  PAMIndia..            XAseloprodt
                                                                                                                                                                                                                        Interellonel       ST 2020 LLC
                                                                                                                                                                                                    UK Ltd                                     (DE)
                                                                                                                                                                                                                                 SA
                                                                                                                                                                                                     (UK)

                                                                                                                                                                                                                                                                         Sedinokroel                                                                     Undencizrect
                     kletlirdardt                                                                                          Nheileckrodt                                                                                                                                Pherremecedideo
                   Hddheao GmbH                                                                                             Grasp Sort                                                                                                                                                                                                                       IP Sort
                                                                                                                                                                                                                                                                        knierallitelled
                    (Seibroderd)                                                                                          (i_vicerritong)                                                                                                                                  (Irolord)                                                                      (Lumenbc.nal

                                       loeendmod                                                                                                                                                                                                                                                                                                            More)eu
 Nhilineirrodt         Ceche          SAG IloIdego
                                                                                                                                                                                                                                                                       Ms•relynat room,
                                                                                                                                                                                                                                                                       Ithlge      morr.l    I NA. ENEA                                                      Limited
 Pherm K K         Herding. Lim sod       GmbH                                                                                                                                                                                                                                                  rrItrel                                                     (Irefend)
   (Japan)           (Bermuda)        (S -

                                                                              sAllIncltroxt UK
                                                                               Ream= LLP
                                                                                    (0K)
                                                                                                                                                                                                                                                                                                            MEM, try
                                                                                                                                                                                                                                                                                                              (NV)
                                                       Arksilinckrodl
                                                       Oxency Sad
                                                      (Lexambourg)                                                                                                                                                                                                                                                                                                         Sumacs,
                                                                                                                                                                                                                                ST US Hokerge                                ST Opoddlors         MAK LLC                                                               Phearracdolcds,
                                                                                                                                                                                                                                    u-c                                                                                                                                       Inc.
                                                                                                                                                                                                                                                                                                   (DE)
                                                       IlleEndadtt                                                                                                                                                                  RAO                                            (DE)
                                                       Windex Sad
                                                      (Luxembourg)                                                                 hirer. mos.                       COM.
                                                                                                                                                                                   'ACE-           Meterrekrcdr                   dolleadecdt                                                      Deem
                                                                                                                                    noon. MO                                                                                         Breed                                                                                                                                          %owe°
                                                                                                                                                               gmaleet.01                         Vateirtrooy,                                                                                 Thedoodka,                                                    VlosoliC              Whim. Inc
                                                                                                                                            U•41.4
                                                                                                                                                                                                                                Ptormadrubcoir                                                     (DE)                                                          (DP
                                                                                                                                             0/0                                                        (OE)                       LLC/DE)                                                                                                                                           (OE)
                                                     11411.71•44 Mr.dors   dit0 Akediktel LIK
                                                                wffrtel                                                                                                                                                                                               Peeler
                                                        cream de                                                                                                                                                                                                    Holding* Me.
                                                          Nome)                   (UK)                                                                                                                                          MK 2011 LLC
                                                                                                                                              ilearc                                    Molendcrorl Utll                                                                (OE)
                                                                                                                                       OftarNio.                      Caeiannbr-c'd                        ST US Pod LLC          (0E)
                                                                                                                                                                                         HolcingoLLC
                  Key                                                                                                                                                   (Bermuda)                               (DE)
                                                                                                                                                                                             (0E)                                                                                                                                                                                         (aE)
      Debtor end obligor on NH, Term Loans, MI                                                                                                                                                                                                     Milleckmdi US                             ST St          histlirdcrcce
      timed/red Notee (except 4 75% due 2023                                                                                                                                                                                                          Pool LLC                              SandoseUX     Edalrxer Firsdat                                                            Suarnpo
      end Legacy Debenture.)                                                                                                                                                                                                                            (NV)                                   (DE)          1.1.0 (CE)                                                             Iderrartonel
                                                                                                                                                                                                                                                                                                                                                                                 liNdtroa Um4ed
      Deblor and oblIgor or ABL, Term Lane, MI
      Secured Notee, ell Unsecured Notes                                                                                                                                                                                                             kleen.ck:on                                                                                                                        (UK)
      (except 4 75% due 2023 end Legacy                                                                                                                                                                                           hICCHLLC         Paden Holding*
      Debereures)                                                                                                                                                                                                                    (DE)                B.V.
                                                                                                                                                                                                                                                    (Ndharlordel_                                                                                                                Stscomocr GmbH
      Debtor end od Igor on 4 7S% Note.
      due April 2023                                                                                                                                                                                                                                                                                              WebeterGre            htelerralcrodt                             (GmAdortend)
                                                                                                                                                                                                                                                                                                                  lidded LLC           ARD Rm.!

I.
                                                                                                                                                                                                                                 LederckscOl
                                                                                                                                                                                                                               Prove. Prockxte                                                                        (NY)               LLC (DE)
      Debtor end obi lgor on Legacy Debentures
                                                                                                                                                                                                                                  Inc (DC1                                                                                                                     Sucernpo             Sucampo
                                                                                                                                                                                                                                                                                                                                                              Finance Inc          Pherrne, LLC
       Debtor and non-obligor                                                                                                                                                                                                                                                                                                                                     (DE)               (-Warm)
                                                                                                                                                    Ikeda Auslr, e       Ikeda Canada
                                                                                                                                                       Pty Ltd.               Inc                                                                                                                                            keelendoult
       Non-dada- end delgoron ABL, Term                                                                                                               (Austral.)           (Cu rode)
       Loans, ell Secured Notes, ell Unsecured                                                                                                                                                                                                                                                                               Entordtmo
       Notes (exced 4 75% due 2023 end Legacy                                                                                                                                                                                                                                                                                 LLC (DE)
       Debenture.)                                                                                                                                                           I honor.                                                                                                                                              1
                                                             Theapeurce             There).             Therekoe         Therekoe (UK).                The rakos
       Non-debtor and nor-obligor                                                                                                                                            (C.a.c.)
                                                               U.0               (04%lhon ) SPRL     Germeny GmbH           Limited                  (France) SAS
                                                                                                                                                                             CanPanY                                                                                                                                     Ihrodmitrode LLC
                                                              PE)                   (13erg'sen         (Germany)              (UK)                     (France)              (Caned.)                                                                                                                                          (0E)
        MInortry owner not deplcted
                                                                                                                                                                                                                                                                                                                                  1---"
                                                                                               Thmkn• (IX1      re.= wet            Ther.• 11.1               Theexco (Le0
                                                                                            1•••••1 PAO bin,   "dip. Coa.r. 1.1
                                                                                                                                       Wonsl                Urres].      1.13:1                                                                                                                                                SPeoed
                                                                                                    two            (9.erlen)
                                                                                                                                                            LIstiy Co Wench                                                                                                                                                  HolleInge LLC
                                                                                                                                          (47.0.1
                                                                                                                                                                                                                                                                                                                                  (NY)
                                                                                                                                                                                                               Ourretcor
                                                                                                                                                                                                           irnernasbna, t Id
                                                                                                                                                                                                                (Ireland)                                                                                                    SpecOx LLC
                                                                                                                                                                                                                                                                                                                                (DE)


                 Note: This chart reflects the anticipated structure as of the projected filing date.                                                                                                                                                                                                                        Riaittnokrodt
                                                                                                                                                                                        33                                                                                                                                   /*PAP LLC
                                                                                                                                                                                                                                                                                                                                 (0E)
                                Case 20-12522-JTD         Doc 613-3        Filed 11/23/20      Page 36 of 45




                                                   SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


II0Intercompany Overview
     Mallinckrodt engages in three types of intercompany activities which are summarized below and in
     additional detail on the following slides

                        ‘v Includes the sale and purchase of goods between entities, payment for management & corporate services,
         Intercompany      royalties, research & development, and marketing services
             Trade
                        ), Intercompany trade activity is governed by intercompany distribution, service, and license agreements
     2
                        > Cash is managed globally through four primary cash pooling entities in the U.S. and in foreign jurisdictions
                          and all activity is governed by cash management agreements
                        v There are various foreign entities that manage cash on a standalone basis and do not participate with a cash
                          pool
         Intercompany     Before November 2019, domestic Brands and Generics entities were participants in the same U.S. cash pool.
              Cash        In November 2019, new cash accounts were established under a domestic Generics entity, which manages
          Management      cash flows for the domestic Generics entities
                        > In July 2020, a new U.S. Brands only cash pool was created
                        > Intercompany cash management for each cash pool is governed by Cash Management Agreements with the
                          respective legal entity participants
     3
                        > Originate from acquisition or financing activities, movement of intellectual property or other assets, and other
         Intercompany     related activity
             Loans
                        > Intercompany loans are governed by Intercompany Note Agreements
                                                                      34
                              Case 20-12522-JTD      Doc 613-3         Filed 11/23/20      Page 37 of 45




                                               SUBJECT TO FRE 408, STATE LAW EQUIVALENTS



00. ü Intercompany Trade Overview

      Intercompany trade activities include the following types of transactions:
      >Intercompany invoice flows:
         - The Specialty Brands segment utilizes a limited risk distributor structure in which the Limited Risk Distributor
           ("LRD" or "LRDs") entities market and distribute branded products under a limited risk distributor
           agreement. All intercompany trade purchases are governed by these Intercompany Distribution Agreements
         - Specialty Generics' domestic operating activities, both manufacturing and distribution, are contained within
           the domestic Generics entities. For Specialty Generics' international business, Generics' Limited Risk
           Distributor entities market and distribute products in Canada, UK, and Europe under Intercompany
           Distribution Agreements
      -Intercompany cost allocations for Specialty Brands:
         - Direct employee costs: Brands employees are employed by a corporate shared service entity. This
           shared service entity charges these employee costs directly to the Brands entities based on the employee's
           functional area, such as a LRDs' sales team
         - Management & corporate services: On a quarterly basis, the shared service entity charges a
           management & corporate service fee allocated to both Brands and Specialty Generics entities based on
           corporate overhead costs incurred for the following services: IT, Marketing, Human Resources, Finance,
           Legal and other corporate overhead costs

                                                                  35
                             Case 20-12522-JTD      Doc 613-3        Filed 11/23/20      Page 38 of 45




                                             SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


      U Intercompany Trade Overview                            (cont.)
100

         — Royalties: Royalties, in consideration of the Intellectual Property used, are charged under a royalty license
           agreement between the licensor ("IP Licensor") and licensee ("IP Licensee")
         — Research & Development (R&D): Various LRD entities engage in R&D projects and costs are charged to
           the IP Licensee. These services are governed by R&D Service Agreements between the respective entities.
           In addition to these R&D costs, there is also R&D incurred at the shared service entity that is charged
           through the quarterly management fee
      >Intercompany cost allocations for Specialty Generics:
         — Employee costs: Specialty Generics' employees are employees of a domestic Generics entities and
           payroll is funded by the domestic Generics cash pool. Employee benefits and 401(k) costs are managed
           and paid by a Brands entity and reimbursed by Specialty Generics on a monthly basis
         — Management & corporate services: On a quarterly basis, the shared service entity charges a
           management & corporate service fee allocated to both Brands and Specialty Generics entities based on
           corporate overhead costs incurred for the following services: IT, Marketing, Human Resources, Finance,
           Legal and other corporate overhead costs. Limited shared services are provided by Generics to Brands
           entities




                                                                36
                                                         Case 20-12522-JTD                                 Doc 613-3                    Filed 11/23/20                      Page 39 of 45




                                                                                            SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


44 Intercompany Trade Matrix
                                                                                                            Counterperly Lega/ Enely

                                 Sha"'d     Genen. Enety Brended Enttty                  Branded Errtity   Branded Edit),                Branded Cssh   13randed Enety   Branded Entity   Brended Ernity
                              Services &gny                                  ARD 1                                          Perent 1                                                                        Other        Totst
                                                1              1                               2                 3                           Pool             4                5                6
                                                        I

   Shered Services Entity i        -                              -                             -                -            Plus                         (hen.)                               -          (Minus)
                                                                                                                                                                                                                          Phis                   US Entity
 — .. .     — ,.. - • —                   -4              k                                    —                                                                                                           —
                                           1              I
      Genertes Errtity 1        (Mlnus)
                                          3
                                                  -
                                                          ,
                                                          .    (Minus)                        Plus               -          (Minus)           -                                                 -          (Minus)      (linus)
                                                                                                                                                                                                                                                 Non-US Entity
          Blandad Enttty 1         -            Plus      I       -             _              -                 -             -              -            (Min.)                               -          (Min.)       (likeus)
                                                          1
                                                          I
                                                                                                                                                                                                                                                 Generics Entity
               ARD 1               -              -               -             _                             (Minus)         Plus                          Pius                               Plus        (Minus)      (liElvius)

                                                          I
                                                                                                                                                           (Minus)
          13randed Entity 2                    (14.05)    Il
                                                                  _                                                            -                                               -                -           Plus        (Menas)

                                                          >
                                                          I                                                                                                (Minus)
          Branded Entity 3         -              -                            Plus                                                                                                             -                       Onus)


                                                          I
              Perent 1          (Minus)          Plus     i                  (Mlnus)                             _             -                            Rus                                Plus        (Minus)      (anus)

                                                          I
     Branded Cesh Pool                            -       I       -             -                                                             -             Plus                                -          (Minus)        Plus
                                                          I
                                                          I
          Bnsnded Entity 4        Plus            -             Plus         (Minus)          Plus              Plus        (Minus)         (Minus)                           PIUG              -           Plus          Prya
                                                          I
                                                          I
          Branded Entity 5         -              -       I       -                                                            -              -            (Ilen.)                              -           Pius        (Minus)
                                                          1
                                                          I
          13randed Enttty 6        -              -               -          (Minus)                             -           (Minus)          -                                                 -           Pl.         (1141nus)
                                                          I

                                                          I
               Other              Plus          Plus      i     Plus           Plus          (Minus)                          Plus           Plus          (Minus)          (Minus)          (Minus)




               "rotel           (Minus)                                                                                                    (herm)          Mims)                                           (Mims)




Nota: Posltive values In the matrix ebove represent recelvables balences ovved to the antites on the lett, from the entities ecross the top. Negative balances represent payables badences owed to the entttles Bonns the top, from the entitles on the lett.



                                                                                                                                   37
                                                    Case 20-12522-JTD                            Doc 613-3                 Filed 11/23/20        Page 40 of 45




                                                                                      SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


     Simplified Intercompany Activity Flows
00
                                                                                                                                                                                  IP Licensee /
                                                              IP Holding
                                                                                                                              IP Licensor                                            Brands
                                                              Companies                     ti, nf it) through Royally.                         ()Use of IP through Residual
                                                                                            Free License Agreement                                 Royalty Agreement
                                                                                                                                                                                  Manufacturer
                                                                                                                                                                                                                Manufacturing
                                                                                                                                                                                                            O   Agre‘tnont,

     Overview
     The Specialty Brands segment utilizes an LRD structure under which the Manufacturer retains
     most of the economic value from manufacturing and distribution activities. The profits earned are                                             ID R&D allocated under Cost
                                                                                                                                                      Plus Agreement
     used to pay a royalty to IP Licensor through a royalty license agreement
     The Specialty Generics segment operates a simplified legal structure utilizing only LRD entities for
     foreign distribution. Manufacturing and domestic distribution activities are conducted out of the
     primary operating entity (not depicted).
                                                    -
     No Flow Description
           The Brands Manufacturer ("Manufacturer) utilizes third-party manufacturers to produce
     1     Otirmev, Therakos, and Acthar under manufacturing agreements as well as an internal
           manufacturer to produce lnomax under a cost-plus agreement.
                                                                                                                                                                                           o anMarket & Distribute under
                                                                                                                                                                                                 LRD Agreement
                                                                                                                                LRD Entities
           Domestic Limited Risk Distributors market and distribute products in the US for the                                  (US & OUS)
           Manufacturer under a limited risk dlsbibutor agreement In which the LRDs earn a margin on
           sales. (International sales are distributed through separate foreign LRD entities). The LRD
           entities will perform R&D services on behalf of the Manufacturer under R&D intercompany
     2     agreements.                                                                                                                                                                         Brands & Generics
                                                                                                                                                                                                  MNK Entities
           The LRD entitles will collect on their receivables from their customers and deposit the funds
           with the cash pool. The LRD entities will also withdraw funds from the cash pool to make
           payments to external vendors or direct the cash pool to settle intercompany obligations (not                                                                              OAllocated Management &
           depicted).                                                                                                                                                                  Corporate Services
                                                                                                                           Customers           Vendors
           The profits from the manufacturing and distribution activity of the limited risk entities are used!
           to pay royalties to the IP Licensor through a royalty license agreement, whereby the             /
     3                                                                                                                                                                           Shared Service
           Manufacturers net profit as compensation for commercialization and manufacturing activities
           are equal to cost-plus for certain strategic costs.                                                                                                                       Entity
           The IP Licensor is licensed to use the intellectual property owned by the IP Holding
     4
           Companies through a royalty-free license agreement (no transfer of economic value).
           Management & corporate services costs are allocated and charged by the corporate -
           services entity to Brands & Generics entities. The fees are allocated and charged based
     5
           upon established methodologies using cost centers across segments such as IT, Marketing,
           Employees & Human Resources, Finance, Internal Legal, and other corporate overhead.

                                                                                                                      38
                             Case 20-12522-JTD      Doc 613-3         Filed 11/23/20      Page 41 of 45




                                              SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


000- U Intercompany CMA Overview

      >As a global operator, Mallinckrodt utilizes a centralized banking and cash management system which is largely
       maintained through four operating cash pools in the U.S. and in foreign jurisdictions. These cash pools engage
       in intercompany activity to facilitate global operations, intellectual property economics, and tax efficiencies

      >Cash Management Agreements allow the Company to manage cash requirements in an efficient manner

      >Intercompany CMA activity is mainly driven by the following types of activity:

         - CMA participant deposits and withdrawals

         - Intercompany trade activity between U.S. and OUS foreign entities

         - R&D service activity incurred at U.S. and OUS foreign entities

         - Corporate & Management fees charged by shared service entity to U.S. and OUS entities

         - Royalty fees between licensee and licensor




                                                                 39
                                Case 20-12522-JTD            Doc 613-3                Filed 11/23/20                    Page 42 of 45




                                                      SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


0 Summary of Cash Pools
The following table represents intercompany CMA balances by Pool Entity; balances are
unaudited and are as of June 26, 2020
1.   Positive values in the matrix represent balances owed to the entities on the top, from the entities on the left. Negative balances
     represent payables owed from the entities across the top, to the entities on the left
2.   In July 2020, Branded Entity 4 partially settled its CMA payable due to Branded Cash Pool
     Counteroartv Lem, Entity                                                        Cash Pool Entities

                                    US Cash Pool               Generics Cash Pool                         Branded Cash Pool             Parent 2
                                                                                                                                                         US Entity
                                                                                              u

         Branded Entity 7               Pius                                                                      -                        -
                                                                                              i                                                          Non-US Entity
        Generics Entity 1              (Minus)         I              Plus                    I                                            -


         Generics Entity 2             (Minus)                       (Minus)                                                               -       I — —I Generics Entity
                                                                                                                                                    _ _
         Branded Entity 8              (Minus)                          -                                                                  -


         Branded Entity 9               Plus           I                                      II                                           -


        Branded Entity 10              (Minus)         I                                      I                   -                        -

        Branded Entity 11              (Minus)         1                -                     1                   .


             Parent 1                     _                                                                       -                     (Minus)
                                                       I

        Branded Entity 12                              I                                      II               (Minus)                  (Minus)

                                                       I                                      I                 Phis                        -
         Branded Entity 4
                                                                                              i
                                                       I                                      I                  Plus                    (Minus)
          ARD R oldco 2                   -                             -
                                                       I
                                                       1                                      I
              Other                     Plus                         (Minus)                                   (Minus)                   (Minus)
                                                       I
               Total                   (Minus)                      (18Intra)                 I                 Plus                    (Minus)



                                                                                40
                        Case 20-12522-JTD       Doc 613-3         Filed 11/23/20      Page 43 of 45




                                          SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


U Intercompany Loan Overview

>In addition to intercompany trade and CMA activity, the Company documents long-term intercompany loans,
 which originated primarily for the following reasons:
   — Acquisition or financing activities (allocation of debt)

   — Movement of Intellectual Property and other related activity

   —Other transactions

>The current loan balances and loan detail reflect the current borrower and lender entities, which may differ from
 the borrower and lender entities involved at loan origination




                                                             41
                                                Case 20-12522-JTD       Doc 613-3        Filed 11/23/20      Page 44 of 45




                                                                 SUBJECT TO FRE 408, STATE LAW EQUIVALENTS


            Summary of Intercompany Loans
U
Il
     Summary of Branded Intercompany Loansen
                                      -
     Borrower                                           Brand 1Gx                        Lender                              Brand I Gx
     Branded Entity 10                                  Brands                           Branded Entity 16                   Brands
     Branded Entity 10                                  Brands                           Branded Entity 8                    Brands
     IP Entity 1                                        Brands                           IP Entity Parent                    Brands
     IP Entity 2                                        Brands                           IP Entity Parent                    Brands
     IP Entity 3                                        Brands                           IP Entity Parent                    Brands
     IP Entity 4                                        Brands                           IP Entity Parent                    Brands
     Branded Entity 14                                  Brands                           Branded Entity 11                   Brands
     Branded Entity 15                                  Brands                           US Cash Pool                        Cash Pool
     Branded Entity 15                                  Brands                           US Cash Pool                        Cash Pool
     Subtotal: Branded

     Summary of Generics Intercompany Loans
     Borrower                                           Brand / Gx                       Lender                              Brand / Gx
     Generics Entity 3                                  Generics                         Generics Entity 2                   Generics
     Generics Entity 3                                  Generics                         Generics Entity 2                   Generics
     Generics Entity 3(2)                               Generics                         Generics Entity 2                   Generics
     Subtotal: Generics

     Summary of Parent Intercompany Loans
     Borrower                                           Brand / Gx                       Lender                              Brand / Gx
     Parent 1                                           Parent                           Parent 3                            Parent
     Parent 3                                           Parent                           Branded Entity 17                   Brands
     Subtotal: Parent




     (1)   As of 8/202020; subject to change.
     (2)   Note guaranteed by Branded Entity.

                                                                                    42
                       Case 20-12522-JTD     Doc 613-3          Filed 11/23/20            Page 45 of 45




                                                     :••




                                                                 1     1
                                                                     MEM MI   NM                             .6..
                                                                      .1.          .
                                   m=
                                                                 • • ..                                   mr • im
     L'aglimappim :16..inappliggi°                                                                        ..1.11 .111:111




                                                 a




     •




     Oriel mmi          kJ.
                                             1.° ..1. 1 I.            ••           .6 •

RE




         11M   1   1                    SI   1             el
